         Case 1:19-cr-00868-PGG Document 99 Filed 06/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

             -against-                                             ORDER

 FRANCISCO JOSE MARIA,                                        19 Cr. 868 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Defendant Francisco Jose Maria’s sentencing will take place on October 18, 2021

at 11:00 a.m. in Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square, New

York, New York. Any submissions on behalf of Defendant Jose Maria are due by September

27, 2021. The Government’s submission is due by October 4, 2021.

              The Probation Department is directed to prepare a presentence investigation

report for Defendant Jose Maria.

Dated: New York, New York
       June 17, 2021
